                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JOYNEKA N. JONES,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-49-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,901.00
($5,850.00 in attorney's fees and $51.00 in expenses), in full satisfaction of any and all claims
arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not
subject to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s
counsel, Jonathan P. Miller, and mailed to his office at 1213 Culbreth Drive, Wilmington, North
Carolina 28405, in accordance with Plaintiff’s assignment to his attorney of his right to payment
of attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on July 15, 2019, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 15, 2019                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
